Case 1:17-cv-06404-BMC-SMG Document 191 Filed 10/11/18 Page 1 of 2 PageID #: 3956

                                 JOHN J.D. McFERRIN-CLANCY, Esq.
                                                Attorney at Law
                                           17 State Street, 40th Floor
                                             New York, NY 10004
                                                (646) 771-7377
                                          jmc@mcferrin-clancy.com


  October 11, 2018

  VIA ECF
  Honorable Brian M. Cogan
  U.S.D.J.
  United States District Court
  225 Cadman Plaza East
  Brooklyn, NY 11201

          Re:     Lawson, et al. v. Rubin, et al., 1:17-cv-06404-BMC-SMG


  Dear Judge Cogan:

  I represent Yifat V. Schnur, Esq. As the Court will recall, Ms. Schnur was a defendant in the above-
  referenced action, until it dismissed the claims against her and imposed Rule 11 sanctions on plaintiffs’
  counsel for bringing those claims. Ms. Schnur intends to bring a separate action against (among others)
  plaintiffs and their counsel, for the intentional and baseless destruction of Ms. Schnur’s previously good
  name, reputation and business. In order to properly plead her claims, Ms. Schnur seeks partial relief
  from certain protective orders entered by the Court. I write to request the Court’s guidance on how
  best to proceed, whether by letter, conference or an order to show cause, to obtain that relief. The
  question is urgent, because the limitations period on some of Ms. Schnur’s claims will expire at the
  beginning of November 2018.

  Ms. Schnur’s Anticipated Lawsuit

  As Your Honor is aware, plaintiffs accused Ms. Schnur (a former prosecutor, practicing lawyer and
  orthodox Jewish mother of four young children) of managing and controlling a criminal enterprise, for
  the purpose of engaging in sex trafficking by luring, sexually assaulting and beating women. Plaintiffs
  accused Ms. Schnur of intimidating witnesses and engaging in unethical conduct to conceal and further
  these crimes. While Your Honor’s rulings have provided some relief, Ms. Schnur has suffered substantial
  and irreparable harm to her personal and professional reputation as a result of those allegations. For
  this reason, Ms. Schnur intends to sue plaintiffs and plaintiffs’ counsel, along with others who worked
  with them, in New York State Court. In order to pursue her claims, Ms. Schnur needs partial relief from
  this Court’s protective orders that will in no way undermine those orders or harm the plaintiffs.

  Partial Relief From Order Sealing Plaintiffs’ Names

  The Court has ordered that Ms. Schnur not reveal the true names of plaintiffs. Ms. Schnur needs to be
  able to share that information with me and those staff and attorneys working for me. Further, it is likely
  not possible to sue plaintiffs under their pseudonyms in State Court. CPLR 1025 allows suits against
  “doe” parties, but only when their identity is unknown. Ms. Schnur, the anticipated plaintiff in the State
Case 1:17-cv-06404-BMC-SMG Document 191 Filed 10/11/18 Page 2 of 2 PageID #: 3957
  Hon. Brian M. Cogan
  October 11, 2018

  Court case, knows the names. See, ABKCO Indus., Inc. v. Lennon, 52 A.D.2d 435, 441 (1st Dep’t
  1976)(“Section 1024 allows use of the John Doe caption only where plaintiff is ignorant of the name or
  identity of a proper party defendant”). Failure to comply is a jurisdictional defect.

  Ms. Schnur seeks the Court’s permission to reveal the names to the State Court, on the condition that
  she will seek to file them under seal and will prosecute the lawsuit using the same pseudonyms as in the
  instant action before this Court.

  Partial Relief Regarding Discovery Material

  Under the discovery protective order, the parties may only use discovery responses and material
  obtained in this action for the purpose of this action. However, substantial evidence of the falsity of the
  allegations against Ms. Schnur, as well as evidence of the malice and utter disregard for the truth by
  plaintiffs’ counsel and plaintiffs are set out in the discovery in this action. Ms. Schnur should be
  permitted to use that discovery material in her offensive action. This relief will not prejudice plaintiffs’
  counsel or plaintiffs. Inevitably, they will have to produce that material in Ms. Schnur’s offensive action.
  Ms. Schnur should be permitted to reference the discovery to plead her complaint fully. Moreover, it is
  unfair for Ms. Schnur now to have to parse her memory between what she knew independently and
  what she learned in discovery in this case, for fear of unintentionally violating this Court’s order. There
  is no unfair prejudice to the plaintiffs from this relief and they can identify none, particularly as this
  Court has already held that they should not have sued Ms. Schnur in the first place.

  Urgency

  One of Ms. Schnur’s anticipated claims is for defamation based on the plaintiffs’ use of the media
  against her in the fall of 2017. Plaintiffs and plaintiffs’ counsel first published these scurrilous allegations
  to the press on November 3, 2017. The statute of limitations with regard to that first publications is
  about to expire. See, CPLR 215(3). Therefore, Ms. Schnur requires the relief sought as soon as possible.

  I wrote to all counsel Monday, asking if there was any objection to the relief sought. Plaintiffs’ counsel
  objected. The other parties did not respond.

  For these reasons, Ms. Schnur respectfully requests that the Court either grant this relief by letter
  endorsement, or provide us with guidance as to what expedited procedure the Court would prefer we
  pursue to obtain this relief timely.

                                                              Respectfully submitted,


                                                              John J.D. McFerrin-Clancy, Esq.

  cc: Counsel of record via ECF




                                                         2
